             Case 3:14-cv-02346-JCS Document 497 Filed 11/17/20 Page 1 of 3




     PSYCH-APPEAL, INC.
 1 Meiram Bendat (Cal. Bar No. 198884)
 2 8560 West Sunset Boulevard, Suite 500
     West Hollywood, CA 90069
 3 Tel: (310) 598-3690, x.101
     Fax: (888) 975-1957
 4 mbendat@psych-appeal.com
 5 ZUCKERMAN SPAEDER LLP
 6 D. Brian Hufford (admitted pro hac vice)
     Jason S. Cowart (admitted pro hac vice)
 7 485 Madison Avenue, 10th Floor
     New York, NY 10022
 8 Tel: (212) 704-9600
   Fax: (212) 704-4256
 9
   dbhufford@zuckerman.com
10 jcowart@zuckerman.com
11 Attorneys for Plaintiffs and the Classes
     (Additional Counsel on Signature Page)
12
                                UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN FRANCISCO DIVISION

15 DAVID AND NATASHA WIT, et al.,              Case No. 3:14-CV-02346-JCS
                                               Action Filed: May 21, 2014
16                     Plaintiffs,

17          v.
18 UNITED BEHAVIORAL HEALTH
                                               JOINT SUBMISSION REGARDING
   (operating as OPTUMHEALTH                   APPOINTMENT OF SPECIAL MASTER
19 BEHAVIORAL SOLUTIONS),
20
                       Defendant.
21
     GARY ALEXANDER, et al.,
22                                             Case No. 3:14-CV-05337-JCS
                       Plaintiffs,             Action Filed: December 4, 2014
23
24          v.

25 UNITED BEHAVIORAL HEALTH
     (operating as OPTUMHEALTH
26 BEHAVIORAL SOLUTIONS),
27                     Defendant.
28
                                                                 JT. SUBMISSION RE SPECIAL MASTER
                                                         CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS

                                                                                               7543720.1
                Case 3:14-cv-02346-JCS Document 497 Filed 11/17/20 Page 2 of 3




 1          The parties jointly make this submission as directed by the Court in its November 3, 2020

 2 Remedies Order (ECF No. 491).
 3          A.       Plaintiffs’ Proposed Special Master Candidates

 4          Plaintiffs propose the following candidates to serve as the Special Master. Their

 5 CVs/resumes are attached as Exhibits 1-3:
 6                  Hon. Faith Hochberg;

 7                  Bonnie Jonas;

 8                  Michael Bromwich;
 9          B.       UBH’s Proposed Special Master Candidates

10          Defendant proposes the following candidates to serve as the Special Master. Their

11 CVs/resumes are attached as Exhibits 4-6:
12                  Jesse Caplan

13                  Doug Young

14                  Hon. Suzanne H. Segal (Ret.)

15          C.       Proposed Order of Appointment

16          The parties have exchanged drafts of a proposed Order of Appointment of Special

17 Master, and although they agree on most terms, they disagree on some. Enclosed as Exhibit 7 is
18 Plaintiffs’ proposed Order of Appointment. Enclosed as Exhibit 8 is a version of the order
19 showing in redline where UBH disagrees and would make changes to the proposed Order.
20          D.       Schedule for Appointment of Special Master

21          The parties propose the following schedule upon the Court’s notice to the parties of its

22 selection of a Special Master (“Date of Selection”):
23              7 days after Date of Selection – Selected candidate files affidavit disclosing whether

24               there is any ground for disqualification under 28 U.S.C. § 455.

25              14 days after Date of Selection – Parties file any objections based on the candidate’s

26               affidavit.

27
28
                                                                          JT. SUBMISSION RE SPECIAL MASTER
                                                                  CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS

                                                                                                        7543720.1
             Case 3:14-cv-02346-JCS Document 497 Filed 11/17/20 Page 3 of 3




 1
     Dated: November 17, 2020                                ZUCKERMAN SPAEDER LLP
 2
 3                                                               /s/ Caroline E. Reynolds
                                                        Caroline E. Reynolds (admitted pro hac vice)
 4                                                       Adam B. Abelson (admitted pro hac vice)
                                                         D. Brian Hufford (admitted pro hac vice)
 5                                                       Jason S. Cowart (admitted pro hac vice)
 6                                                              PSYCH-APPEAL, INC.
 7                                                        Meiram Bendat (Cal. Bar No. 198884)

 8                                                         Counsel for Plaintiffs and the Classes

 9
10
     Dated: November 17, 2020                                 CROWELL & MORING LLP
11
                                                                  /s/ Jennifer S. Romano
12                                                                  Jennifer S. Romano
                                                                        April N. Ross
13                                                                     Andrew Holmer
14
                                                                  Counsel for Defendant
15                                                               United Behavioral Health

16
17
18                                    FILER’S ATTESTATION
19          Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest that concurrence in
20 the filing of this document has been obtained from the other signatories.
21
     Dated: November 17, 2020                                     /s/ Caroline E. Reynolds
22                                                                Caroline E. Reynolds
23
24
25
26
27
28                                                  2
                                                                          JT. SUBMISSION RE SPECIAL MASTER
                                                                  CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS

                                                                                                        7543720.1
